DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/03/2022 has been entered.  Claims 1-19 and 21 are pending in the application.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  the phrase “a handle axis extending lengthwise through the handle region” does not provide a clear direction/orientation of the axis.  Examiner suggest adding “longitudinal axis” to indicate that the handle axis is the longitudinal axis of the handle. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what “extending downward form a distal end of the first section” is relative to structurally.  Since “section” can be any portion of a structure and “downward” can be any direction absent a clear origin to base the direction on then it is unclear what the directions/orientations are.  Examiner suggest establishing axis/axes to form an origin and/or using the terms proximal and distal clearly to define geometric orientations.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-13, and 15-19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruta et al. (US 5389098 A).
Regarding claim 1, Tsuruta et al. discloses a handle (1 figs. 1, 17-20, 65, or 253/254 fig. 79) for use with a tool head (5 or 257) , where the tool head defines an output force axis (18/259 -  central longitudinal axis 18 runs through 2/4, figs. 1, 17-20, and 65 or central axis of 259 fig. 79-80), the handle comprising: a handle region having a first end (upper end figs. 19 and 65 or proximal end fig. 79) and a second end (downward, bottom end, figs. 19 and 65 or downward/distal end fig. 79), 
the handle region defining a handle axis extending lengthwise through the handle region (from proximal to distal) at a non-orthogonal angle to the output force axis (18/259, figs. 19, 65 and 79), where the handle region comprises: a first region  adjacent the first end and adapted to receive a user's thumb and index finger (capable of receiving thumb/index finger), the first region including a trigger (6/7 or 254) for actuating the tool head, and where the first region is aligned with the output force axis, such that the trigger is coaxial with the output force axis (6 is aligned with output axis figs. 19 and 65 and region 254 is coaxial aligned with 259); 
a second region adjacent the first region and adapted to receive a user's middle finger and a first portion of a user's palm; a third region adjacent the second region and adapted to receive a user's ring finger and a second portion of the user's palm; and a fourth region disposed between the third region and the second end, and adapted to receive a user's pinky finger and a third portion of the user's palm (remaining fingers ring, middle, pinky and palm can grip bottom portions/regions of handle 1 and/or handle 253 col. 11, lines 50-67, col. 28, lines 44-67, col. 29, lines 1-67, figs. 1, 17-20, 65 and 79-80).  
Note – terms “region”, “adapted” are not particular structural limitations and functional giving broad interpretations as to what a region is and what the handle is “adapted” for.  Also, terms such as “rearward” do not define an orientation/direction absent any axis to base the direction/orientation on.  Examiner suggest using conventional terms such as proximal and distal to help define orientations and define terms such as “rearward”.
Regarding claims 11 and 15, Tsuruta et al. discloses a pneumatic rivet hammer, comprising: a handle (1, figs. 1, 17-20, 65, or 253/254, fig. 79) and a rivet barrel (2/5 or 252/257, figs. 1, 17-20, 65, or 253 fig. 79-80), where the handle includes a handle region having a first end (upper end figs. 19 and 65 or proximal end fig. 79) and a second end (downward, bottom end, figs. 19 and 65 or downward/distal end fig. 79), 
the handle region defining a handle axis extending lengthwise through the handle region (from proximal to distal, figs. 1, 17-20, 65, or 253 fig. 79) at a non-orthogonal angle to the output force axis (18/259),  that is defined by the rivet barrel (figs. 19, 65 and 79), where the handle region comprises: a first region adjacent the first end and including a trigger (6/7 or 254) for actuating the rivet barrel, and 
a rearward concave surface (below trigger 6 orientated inward concave and/or 253 has proximal end with concave indention fig. 79), and where the first region is aligned with the output force axis, such that the trigger is coaxial with the output force axis (6 is aligned with output axis figs. 19 and 65 and region 254 is coaxial aligned with 259); 
a second region adjacent the first region and including a rearward convex surface (253 has second reward handle with convex surface or second reward convex surface adjacent first concave region, fig. 79); a third region adjacent the second region and including a rearward convex surface; and a fourth region disposed between the third region and the second end and including a forward concave surface (regions can be defined along the length of the handle 253 with convex surfaces as applicants, col. 11, lines 50-67, col. 28, lines 44-67, col. 29, lines 1-67, figs. 1, 17-20, 65 and 79-80).  
Note – terms “region”, “adapted” are not particular structural limitations and functional giving broad interpretations as to what a region is and what the handle is “adapted” for.  Also, terms such as “rearward” do not define an orientation/direction absent any axis to base the direction/orientation on.  Examiner suggest using conventional terms such as proximal and distal to help define orientations and define terms such as “rearward”.
Regarding claims 2-6 and 16-19, Tsuruta et al. discloses the first region further comprises a rearward concave surface (below trigger 6 orientated inward concave and/or 253 has proximal end with concave indention fig. 79), where the trigger (254) is coupled with a forward surface of the first region, where the second region further comprises a rearward convex surface (distal portion of 253), where the third region further comprises a rearward convex surface (middle portion of 253), where the fourth region further comprises a forward concave surface (proximal end, fig. 79).  
Regarding claims 7-8 and 12-13, Tsuruta et al. discloses a bridge region defining a bridge axis (central axis of bracket 251 connecting the three handles portions 253 and 254) extending forward from the first end, where the bridge axis is at a non-orthogonal angle to the handle axis where the bridge axis is substantially parallel with the output force axis (central axis of 251 is substantially parallel with the output force axis 259, fig. 79).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-10 and 14, is/are rejected under 35 U.S.C. 103 as obvious over Tsuruta et al. (US 5389098 A) in view of Fuchs et al. (US 20140144663 A1) and further in view of Andriolo (US 20030146008 A1).
Regarding claims 9 and 14, Tsuruta et al. teaches having the bridge axis near proximal end with output axis at the distal end but does not specify a length. Andriolo teaches a distance between the output force axis and the bridge axis is in a range of from 1.0 inch and 1.25 inches, inclusive [0033, 0038].  Fuchs et al. also teaches having enclosed grip for protecting the hand.
Given the teachings of Tsuruta et al. to have a trigger coaxial with the output axis, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the distance between the output force axis and the bridge axis is in a range of from 1.0 inch and 1.25 inches, inclusive to have precise ergonomic grip purposes as taught by Andriolo and/or for safety/protection purposes as taught by Fuchs et al.
Regarding claim 10, Tsuruta et al. teaches firing staples which is analogous to a rivet/nail fastener.  Fuchs et al. teaches the tool head is a rivet gun, a drill, an impact gun, a nail gun, a flashlight, or a jack hammer [0003].  Andriolo teaches the tool head is a rivet gun, a drill, an impact gun, a nail gun, a flashlight, or a jack hammer [0026].
Given the teachings of Tsuruta et al. to have a trigger coaxial with the output axis, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the handle to be used with a tool head that is a rivet gun, a drill, an impact gun, a nail gun, a flashlight, or a jack hammer.

Claim(s) 1-8, 11-13, and 15-19, is/are rejected under 35 U.S.C. 103 as obvious over Schaer (US 20190061081 A1) in view of Bauer (EP 0142650 A2) and further in view of Richter (WO 8802242 A1).
Regarding claims 1 and 6, Schaer discloses a handle (14) for use with a tool head (2), where the tool head defines an output force axis (5), the handle comprising: a handle region having a first end (upper end at top housing 15/sensor 20, fig. 1) and a second end (downward, bottom end, at battery 10, fig. 1), 
the handle region defining a handle axis extending lengthwise through the handle region (from proximal 15/20 to 10) at a non-orthogonal angle to the output force axis (5, fig. 1), where the handle region comprises: a first region  adjacent the first end and adapted to receive a user's thumb and index finger (capable of receiving thumb/index finger), the first region including a trigger (7) for actuating the tool head, and where the first region is aligned with the output force axis, such that part of the trigger is coaxial with the output force axis (a portion of trigger 7 intersects axis 5, fig. 1); 
a second region adjacent the first region and adapted to receive a user's middle finger and a first portion of a user's palm; a third region adjacent the second region and adapted to receive a user's ring finger and a second portion of the user's palm; and a fourth region disposed between the third region and the second end, and adapted to receive a user's pinky finger and a third portion of the user's palm (remaining fingers ring, middle, pinky and palm can grip bottom portions/regions of handle 14 fig. 1).  
Note – terms “region”, “adapted” are not particular structural limitations and functional giving broad interpretations as to what a region is and what the handle is “adapted” for.  Also, terms such as “rearward” do not define an orientation/direction absent any axis to base the direction/orientation on.  Examiner suggest using conventional terms such as proximal and distal to help define orientations and define terms such as “rearward”.
Schaer fails to disclose the first region is aligned with the output force axis, such that the trigger is coaxial with the output force axis and the fourth region further comprises a forward concave surface.
Bauer teaches having a fist concave region at 9, second and third convex regions (10) and a fourth region further comprises a forward concave surface (21) and another concave/convex surface 23/19 (fig. 1).
Richter also teaches having a first region that is aligned with the output force axis (1) and teaches having a round trigger/button with stems (7/8) that can be coaxial arranged with the output force axis, concave regions (trigger region 5/5’/5”) and second third convex region (around 9) and a fourth region (9/5”) further comprises a forward concave surface (figs. 1-8).
Given the teachings of Schaer to have a trigger portion coaxial with the output axis, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first region to be aligned with the output force axis, such that the trigger is coaxial with the output force axis and the fourth region further comprises a forward concave surface for precise ergonomic grip purposes as taught by Bauer and Richter.
Regarding claims 11 and 15, Schaer discloses a pneumatic rivet hammer (1), comprising: a handle (14) and a rivet barrel (2), where the handle includes a handle region having a first end (upper end at motion top housing 15/sensor 20, fig. 1) and a second end (downward, bottom end, at battery 10, fig. 1), 
the handle region defining a handle axis extending lengthwise through the handle region (from proximal 15/20 to 10) at a non-orthogonal angle to the output force axis (5, fig. 1), that is defined by the rivet barrel (2), where the handle region comprises: a first region adjacent the first end and including a trigger (7) for actuating the rivet barrel, and 
a rearward concave surface (at upper end at top housing 15/sensor 20, fig. 1), and where the first region is aligned with the output force axis, such that part of the trigger is coaxial with the output force axis (a portion of trigger 7 intersects axis 5, fig. 1); 
a second region adjacent the first region and including a rearward convex surface; a third region adjacent the second region and including a rearward convex surface (regions can be defined along the length of the handle 14 with convex surfaces as applicants, fig. 1). 
Note – terms “region”, “adapted” are not particular structural limitations and functional giving broad interpretations as to what a region is and what the handle is “adapted” for.  Also, terms such as “rearward” do not define an orientation/direction absent any axis to base the direction/orientation on.  Examiner suggest using conventional terms such as proximal and distal to help define orientations and define terms such as “rearward”.
Schaer fails to disclose the first region is aligned with the output force axis, such that the trigger is coaxial with the output force axis and a fourth region disposed between the third region and the second end and including a forward concave surface 
Bauer teaches having a fist concave region at 9, second and third convex regions (10) and a fourth region further comprises a forward concave surface (21) and another concave/convex surface 23/19 (fig. 1).
Richter also teaches having a first region that is aligned with the output force axis (1) and teaches having a round trigger/button with stems (7/8) that can be coaxial arranged with the output force axis, concave regions (trigger region 5/5’/5”) and second third convex region (around 9) and a fourth region (9/5”) further comprises a forward concave surface (figs. 1-8).
Given the teachings of Schaer to have a trigger portion coaxial with the output axis, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first region is aligned with the output force axis, such that the trigger is coaxial with the output force axis and a fourth region disposed between the third region and the second end and including a forward concave surface for precise ergonomic grip purposes as taught by Bauer and Richter.
Regarding claims 2-5 and 16-19, Schaer discloses the first region further comprises a rearward concave surface (at upper end at top housing 15/sensor 20, fig. 1), where the trigger (7) is coupled with a forward surface of the first region, where the second region further comprises a rearward convex surface, where the third region further comprises a rearward convex surface (regions can be defined along the length of the handle 14 with convex surfaces as applicants, fig. 1)
Regarding claims 7-8 and 12-13, Schaer discloses a bridge region defining a bridge axis (portion of housing 15 above trigger 7) extending forward from the first end, where the bridge axis is at a non-orthogonal angle to the handle axis where the bridge axis is substantially parallel with the output force axis (fig. 1).  

Claim(s) 9-10 and 14, is/are rejected under 35 U.S.C. 103 as obvious over Schaer (US 20190061081 A1) in view of Bauer (EP 0142650 A2) and further in view of Richter (WO 8802242 A1) and further in view of Andriolo (US 20030146008 A1).
Regarding claims 9 and 14, Schaer teaches having the bridge axis near proximal end with output axis at the distal end but does not specify a length. Andriolo teaches a distance between the output force axis and the bridge axis is in a range of from 1.0 inch and 1.25 inches, inclusive [0033, 0038].  Fuchs et al. also teaches having enclosed grip for protecting the hand.
Given the teachings of Tsuruta et al. to have a trigger coaxial with the output axis, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the distance between the output force axis and the bridge axis is in a range of from 1.0 inch and 1.25 inches, inclusive to have precise ergonomic grip purposes as taught by Andriolo.
Regarding claim 10, Schaer teaches a drill bit (3) that can drive a rivet and the device is a drill.   Andriolo teaches the tool head is a rivet gun, a drill, an impact gun, a nail gun, a flashlight, or a jack hammer [0026].
Given the teachings of Schaer to have a trigger portion coaxial with the output axis and having a drill bit to drive fasteners, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the handle to be used with a tool head that is a rivet gun, a drill, an impact gun, a nail gun, a flashlight, or a jack hammer.

Regarding claim 21, Schaer discloses the bridge region comprises a first section, extending forward from the first end, and a second section, extending downward from a distal end of the first section towards the tool head; an open pocket region is formed between the handle region and the bridge region; and the trigger is within the open pocket region.

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a handle for use with a tool head apparatus comprising all the structural and functional limitations and further comprising a tool with an output force axis that is non-orthogonal to the handle axis, a trigger on the handle coaxial with the output force axis, the handle having two concave regions and two convex regions for forming an ergonomic grip along with a bridge region defining a bridge axis extending forward from the first end of the handle, where the bridge axis is at a non-orthogonal angle to the handle axis and the bridge region comprises a first section, extending forward from the first end, and a second section, extending downward from a distal end of the first section towards the tool head; an open pocket region is formed between the handle region and the bridge region; and the trigger is within the open pocket region.  Having the bridge region comprises a first section, extending forward from the first end, and a second section, extending downward from a distal end of the first section towards the tool head; an open pocket region is formed between the handle region and the bridge region; and the trigger is within the open pocket region provides an effective protective and ergonomic griping area on the handle.
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F LONG/Primary Examiner, Art Unit 3731